l § l

Case 1:18-cv-10956-.]I\/|F Document 24 Filed 03/19/19 Page 1 of 5

(, § § §'ijl y
uNlTED sTATEs DisTRlcT couRT ‘¢’§3§“” Y §’F`Y "SI§E ua~ ‘ia:§.'
souTHERN DlsTRlcT oF NEW YoRK mg HBR 19 AH n l l

` ’ . § 4

 

MAL|BU IVIED|A, l_LC,

Plaintiff; Civil Action No. 1:18-cv-10956-JMF
' Judge Furman

vs. 3 MOTlON FOR REHEAR|NG
' and

JOHN DOE, subscriber assigned lP address STAY,.QF .PRQ_GEEDlNGS::
72.229.110.129, : 1;~§, §'j;i(_j SDNY

z ‘ >a:).r;uMENTz
Defendant ; §§ a i c iRoNiCALLY FILED
§§ soc aaa

  
 
 

 

war iLED 5'*/7 /‘i

 

 

 

 

Defendant JOHN DOE, pro se, submits this Motion for §ehearlng and Stay of
Proceedings and requests a stay of the order issued on March 15, 2019 and a
rehearing of the case as the P|aintiff admitted in its Response to Order to Show Cause
(Doc 22) that the Copyright Office had not registered the five works listed in Exhibit B
(Doc 1-2) of the original complaint filed on November 23, 2018 and separately the
Exhibit to Form AO121 (Doc 3-1) submitted to the Copyright Office. ln support of this

motion, defendant states:

l. PLA|NT|FF CONCEDES PROCEED|NG lN THIS MATTER US|NG THE
APPLICA TICN APPROA CH

P|aintiff admits that the five Works listed in Exhibit B (Doc 1-2) of the original complaint
and the Exhibit to Form A0121 (Doc 3-1) Were not properly registered prior to filing its
complaint on November 23, 2018. |n its Response to Order to Show Cause (Doc 22),

the Plaintiff states in two places that it used the application approach rather than the

i a i
Case 1:18-cv-10956-.]I\/|F Document 24 Filed 03/19/19 Page 2 of 5

registration approach prescribed by the SCOTUS decision of March 5, 2018. |n the
middle paragraph of page 2 of the Response (Doc 22), the Plaintiff writes “at the time
the instant original complaint was filed, the application approach taken by Plaintiff was
proper.” |n the last paragraph of the same document in reference to the five works, the
plaintiff writes “those works complained of in the initial complaint were properly plead
under the application approach.” The Plaintiff does not say that the works were
approved, registered, and issued a certificate of registration for those five works prior to
filing the complaint as prescribed by the SCOTUS decision. Additional|y, the Plaintiff
has failed to show that the works were properly registered as required by your honor’s
Order to Show Cause (doc 20) as those statements clearly state they used the
application approach. Because any amended complaint in this matter relates back to
the date of original filing, an amended complaint cannot cure the fact that plaintiff had
not registered the alleged infringed works on the date this action was filed. |n fact, the
plaintiff did not possess, and the Copyright Oftice had not issued, a certificate of

registration by the filing date. Plaintiff avoids this fact in their response

||. Documents show the Plaintiff did not have certificates of registration at
time of filing original complaint
Exhibit B (Doc 1-2) of the original complaint and the Exhibit to Form A0121 (Doc 3-1)
have the word “Pending” for Registration Number. lf the Plaintiff had used the
Registration Approach, the Plaintiff would have had a certificate of registration for each
of those five works and would have been able to add the registration numbers rather

than use the word “Pending”. lnstead, the Plaintiff had only made an application and

Case 1:18-cv-10956-.]I\/|F Document 24 Filed 03/19/19 Page 3 of 5

that is why those works had no registration number at the time of the initial complaint,
i.e. November 23, 2018. The term “Registration Date” that is shown in those exhibits
(Doc 1-2 and Doc 3-1) and the Amended Comp|aint (Doc 21-2) is equal to the date that
the application for a copyright has been submitted to the Copyright Office. Registration
Date does not equate with the date that the Copyright Office reviews an application,
approves the work for registration, and then issues a certificate of registration, i.e.
registration has “been made” by the Copyright Office. This is why the registration dates
for those five works do not change across the three documents. Under the application
approach, registration date was sufficient as it would have shown to a court that an
application for a copyright had been submitted to the Copyright Office. However,
Registration Number is now required as a result of the SCOTUS decision. |f the
Copyright Office has approved an application and issued a certificate of registration with
a registration number, i.e. “been made”, a plaintiff would then transpose this registration
number from a certificate of registration, or the copyright database, into a complaint. As
the Plaintiff has admitted, which is described is Argument 1, the Plaintiff did not receive
the certificates of registration until after November 23, 2018. This is the reason why the
column “Registration Number” is the only change for those five works between the
original exhibits (Doc 1-2 and Doc 3-1) and the exhibit in the amended complaint (Doc
21-2). As the Plaintiff knows, an applicant applies on|ine or mails a package to the
Copyright Office. When the Copyright Office receives the application online, it sends a
confirmation email that the application has been received and that date will become the
registration date for purposes of the recordkeeping but it is not the issue date for the

certificate of registration. The Copyright Office will then examine the application, When

l § l

Case 1:18-cv-10956-.]I\/|F Document 24 Filed 03/19/19 Page 4 of 5

the application is deemed acceptable, a physical certificate of registration is mailed to
the applicant This is the only notification of approval that the Copyright Office provides
the applicant if an applicant does not have the certificate of registration, the applicant
will not have any registration number to put in a complaint filing. This means that the
works have still not been registered, or “been made”, by the Copyright Office. This

process is described on the Library of Congress’ website1.

lli. Plaintiff fails to show that registration or preregistration had “been
made” prior to November 23, 2018

The Plaintiff has not submitted any evidence that the Copyright Office issued and
mailed the certificates of registration for the five works in its original complaint prior to
November 23, 2018 as required by the Order to Show Cause (Doc 20). |f indeed
registration had “been made” for the five works, the Plaintiff would have had registration
numbers prior to filing the action or would be able to provide other evidence such as the
certificates of registration from the Copyright Office that it had registered and issued
certificates of registration prior to November 23, 2018. Additional|y, the Plaintiff has not

submitted any evidence of preregistration of the five works in the original complaint.

CONCLUS|ON
For the foregoing reasons the stay and rehearing should be granted, the Order

should be vacated and this action dismissed.

 

' ht_tp://Www.loc.gov/teachers/copyrightmysteg/text/steps/

_..F.…l*_ , i l

 

Case 1:18-cv-10956-.]I\/|F Document 24 Filed 03/19/19 Page 5 of 5

DATED this le fha day of March 2019.

Respectful|y submitted,

WW£@!

JCSHN DoE
Defendant, pro se

